Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 6-14 & 16-24 are rejected under 35 U.S.C. 103 as obvious over Li et al. (Patent No.: US 8,860,092 B1) in view of Kondo et al. (Pub. No. : US 2019/0109066 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (Patent No.: US 8,860,092 B1) in  Kondo et al. (Pub. No. : US 2019/0109066 A1) and Obu et al. (Pub. No. : US 2016/0005841 A1).

Regarding Claim 6, Li et al. discloses a device comprising:	 										a heat dissipation substrate that is insulating and has a higher thermal conductivity than InP (Col. 4, L 19-29; Figs. 4-5 – substrate 44 could be made of SiC or diamond);			a collector heat dissipation pad, an emitter heat dissipation pad, and a base heat dissipation pad, wherein the collector heat dissipation pad, the emitter heat dissipation pad, and the base heat dissipation pad are each metallic and in contact with an upper surface of the heat dissipation substrate, and wherein the collector heat dissipation pad, the emitter heat dissipation pad, and the base heat dissipation pad are insulated and separated from each other (Col. 4, L 5-39; Figs. 4-5 – collector heat dissipation pad comprising metallic adhesion layer 46, metallic sub-collector 40 & collector heat sink 58 (not explicitly mentioned but assumed to be metallic); emitter heat dissipation pad 54 (not explicitly mentioned but assumed to be metallic); base heat dissipation pad 56 (not explicitly mentioned but assumed to be metallic)); 				a collector layer on the collector heat dissipation pad, wherein the collector layer comprises a first compound semiconductor  (Col. 4, L 40-49; Figs. 2 & 4-5 – collector layer 60);	a base layer on the collector layer, wherein the base layer comprises a second compound semiconductor (Col. 4, L 40-49; Figs. 2 & 4-5 – base layer 64);					an emitter layer in contact with an upper surface of the base layer, wherein the emitter layer comprises a third compound semiconductor different from the second compound semiconductor (Col. 4, L 40-49; Figs. 2 & 4-5 – emitter layer 66);				Li et al. does not disclose								           the base electrode completely surrounding the emitter layer.							However, Kondo et al. teaches								           the base electrode surrounding the emitter layer (Par. 0040-0045; Figs. 1A-1B – base layer 32, base electrode BO; emitter layer 33; the base electrode BO surrounds the emitter layer 33 in a U-shape, i.e., it surrounds the emitter layer from 3-sides).							In summary, the primary reference, Li et al., teaches all the limitations except the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the merit of the teachings of Kondo et al. to adapt a device comprising: a base electrode completely surrounding the emitter layer of Li et al. in order to improve device performance both electrically and thermally.						Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt a device comprising the base electrode completely surrounding the emitter layer, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).
In the alternative, assuming arguendo that Li et al. is not emphatic enough regarding an emitter cap layer on the emitter layer; an emitter electrode on the emitter cap layer; and an metallic emitter heat dissipation via connecting the metallic emitter wiring to the emitter heat dissipation pad;												Kondo et al. teaches						            	                                   an emitter layer in contact with an upper surface of the base layer (Par. 0040-0045; Figs. 1A-1B – base layer 32, emitter layer 33);									Additionally, Obu et al. teaches						            	                                   an emitter layer in contact with an upper surface of the base layer (Par. 0055-0056 & 0117-0118; Fig. 2 – base layer 18, emitter layer 20);									an emitter cap layer on the emitter layer (Par. 0055-0056 & 0117-0118; Fig. 2 – emitter cap layer 24, emitter layer 20); and										an emitter electrode on the emitter cap layer (Par. 0055-0056 & 0117-0118 – emitter electrode 26).													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Kondo et al. and Obu et al. to adapt a device comprising: forming an emitter cap layer on the emitter layer of Li et al.; an emitter electrode on the emitter cap layer; and an metallic emitter heat dissipation via connecting the metallic emitter wiring to the emitter heat dissipation pad in order to establish i) low resistance contact and ii) proper heat dissipation.

Regarding Claim 7, modified Li et al., as applied to claim 6, discloses the device, further comprising: a metallic collector wiring in the wiring formation layer, wherein the metallic collector wiring is electrically connected to the collector heat dissipation pad (Li et al. - Col. 4, L 34-57, Figs. 4-5-metallic collector wiring 76); and						a metallic collector post electrode connecting the metallic collector wiring to the collector heat dissipation pad (Li et al. -Col. 4, L 34-57, Figs. 4-5).

Regarding Claim 8, modified Li et al., as applied to claim 6, discloses the device, further comprising: a metallic emitter post electrode connecting the metallic emitter wiring to the emitter electrode (Kondo et al. – Figs. 1A-1B – first via hole 43 could be considered as the post electrode; also Li et al. - Col. 4, L 50-57 – this prior art teaches metallic emitter wiring and the emitter electrode; it does not explicitly teach existence of a emitter post electrode; however the upper part of the emitter electrode could be considered as the emitter post electrode); and												a metallic base post electrode connecting the metallic base wiring to the base electrode (Li et al. - Col. 4, L 50-57 – this prior art teaches metallic base wiring and the base electrode; it does not explicitly teach existence of a base post electrode; however the upper part of the base electrode could be considered as the base post electrode; also taking a leaf from Kondo et al. – Figs. 1A-1B which shows existence of collector post electrode 43, similarly base post electrode could be envisioned) . 

Regarding Claim 9, modified Li et al., as applied to claim 6, implicitly discloses the device, further comprising: an insulation film on the heat dissipation substrate to cover an 

Regarding Claim 10, Li et al. discloses a manufacturing method for a bipolar transistor, comprising:				forming a metal layer on a heat dissipation substrate, wherein the heat dissipation substrate is insulating and has a higher thermal conductivity than InP (Col. 4, L 5-39; Figs. 4-5 – substrate 44 could be made of SiC or diamond; metal layer 46); 						forming an element portion on the metal layer, wherein the element portion comprises:		 a collector layer comprising a first compound semiconductor (Col. 4, L 40-49; Figs. 2 & 4-5 – collector layer 60); 										a base layer on the collector layer, wherein the base layer comprises a second compound semiconductor (Col. 4, L 40-49; Figs. 2 & 4-5 – base layer 64); 					an emitter layer in contact with an upper surface of the base layer, wherein the emitter layer comprises a third compound semiconductor that is different from the second compound Li et al. does not disclose								           a base electrode that is on the base layer around the emitter layer.						However, Kondo et al. teaches								           a base electrode that is on the base layer around the emitter layer (Par. 0040-0045; Figs. 1A-1B – base layer 32, base electrode BO; emitter layer 33).								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Kondo et al. to adapt a manufacturing method for a bipolar transistor, comprising: a base electrode on the base layer around the emitter layer of  Li et al. in order to improve device performance.								In the alternative, assuming arguendo that Li et al. is not emphatic enough regarding an emitter cap layer on the emitter layer; an emitter electrode on the emitter cap layer; and an metallic emitter heat dissipation via connecting the metallic emitter wiring to the emitter heat dissipation pad;												Kondo et al. teaches						            	                                   an emitter layer in contact with an upper surface of the base layer (Par. 0040-0045; Figs. 1A-1B – base layer 32, emitter layer 33);										an emitter cap layer on the emitter layer (Par. 0040-0045; Figs. 1A-1B – emitter cap layer 34, emitter layer 33);											an emitter electrode on the emitter cap layer (Par. 0040-0045; Figs. 1A-1B – emitter electrode EO);													a metallic emitter wiring electrically connected to the emitter electrode (Par. 0035-0047; Figs. 1A-1B – emitter wiring E2); and									an metallic emitter heat dissipation via connecting the metallic emitter wiring to the emitter heat dissipation pad (Par. 0046; Figs. 1A-1B – emitter heat dissipation via 44).			Additionally, Obu et al. teaches						            	                                   an emitter layer in contact with an upper surface of the base layer (Par. 0055-0056 & 0117-0118; Fig. 2 – base layer 18, emitter layer 20);									an emitter cap layer on the emitter layer (Par. 0055-0056 & 0117-0118; Fig. 2 – emitter cap layer 24, emitter layer 20); and										an emitter electrode on the emitter cap layer (Par. 0055-0056 & 0117-0118 – emitter electrode 26).												Kondo et al. and Obu et al. to adapt a manufacturing method for a bipolar transistor, comprising: forming an emitter cap layer on the emitter layer of Li et al.; an emitter electrode on the emitter cap layer; and an metallic emitter heat dissipation via connecting the metallic emitter wiring to the emitter heat dissipation pad in order to establish i) low resistance contact and ii) proper heat dissipation.

Regarding Claim 11, modified Li et al., as applied to claim 10, discloses the manufacturing method, wherein the emitter heat dissipation via, the base heat dissipation via, the collector post electrode, the emitter post electrode, and the base post electrode are each made of a metal (Li et al.-the Examiner has defined (see rejection of claim 10 above) post electrodes, e.g. base post electrode as the top portion of the base electrode; hence all the post electrodes could be considered to be formed of metals; also Kondo et al. (Figs. 1A-1B) shows heat dissipation via such as 44 to be formed of the same material as the material of the wiring layer, such as E2 which is formed of metal). .

Regarding Claim 12, modified Li et al., as applied to claim 10, discloses the manufacturing method further comprising forming, in the wiring formation layer, a base wiring connected to the base post electrode by the base heat dissipation via (Li et al. - Col. 4, L 34-57, Figs. 4-5 – metallic base wiring 70).

Regarding Claim 13, modified Li et al., as applied to claim 12, discloses the manufacturing method further comprising forming, in the wiring formation layer, a collector 

Regarding Claim 14, modified Li et al., as applied to claim 13, discloses the manufacturing method, wherein the emitter wiring, the base wiring, and the collector wiring are each made of a metal (Li et al. - Col. 4, L 34-57; Figs. 4-5).

								
Regarding Claim 16, modified Li et al., as applied to claim 13, discloses the manufacturing method, wherein the emitter wiring, the base wiring, and the collector wiring each extend through the insulating film (Li et al. - Col. 4, L 34-57, Figs. 4-5 – insulating film is shown but no reference numeral given).

Regarding Claim 17, Li et al. discloses a device comprising:											an insulating substrate (Col. 4, L 19-29; Figs. 4-5 – substrate 44 could be made of SiC or diamond);
a collector heat dissipation pad, an emitter heat dissipation pad, and a base heat dissipation pad, wherein the collector heat dissipation pad, the emitter heat dissipation pad, and the base heat dissipation pad are each metallic and in contact with an upper surface of the insulating substrate, and wherein the collector heat dissipation pad, the emitter heat dissipation  pad, and the base heat dissipation pad are insulated and separated from each other (Col. 4, L 5-39; Figs. 4-5 – collector heat dissipation pad comprising metallic adhesion layer 46, metallic sub-Li et al. does not disclose								           a base electrode on the base layer around the emitter layer.							However, Kondo et al. teaches								           a base electrode on the base layer around the emitter layer (Par. 0040-0045; Figs. 1A-1B – base layer 32, base electrode BO; emitter layer 33).								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Kondo et al. to adapt a device comprising: a base electrode on the base layer around the emitter layer of Li et al. in order to improve device performance.													In the alternative, assuming arguendo that Li et al. is not emphatic enough regarding an emitter cap layer on the emitter layer; an emitter electrode on the emitter cap layer; and an metallic emitter heat dissipation via connecting the metallic emitter wiring to the emitter heat dissipation pad;												Kondo et al. teaches						            	                                   an emitter layer in contact with an upper surface of the base layer (Par. 0040-0045; Figs. 1A-1B – base layer 32, emitter layer 33);										an emitter cap layer on the emitter layer (Par. 0040-0045; Figs. 1A-1B – emitter cap layer 34, emitter layer 33);											an emitter electrode on the emitter cap layer (Par. 0040-0045; Figs. 1A-1B – emitter electrode EO);													a metallic emitter wiring electrically connected to the emitter electrode (Par. 0035-0047; Additionally, Obu et al. teaches						            	                                   an emitter layer in contact with an upper surface of the base layer (Par. 0055-0056 & 0117-0118; Fig. 2 – base layer 18, emitter layer 20);									an emitter cap layer on the emitter layer (Par. 0055-0056 & 0117-0118; Fig. 2 – emitter cap layer 24, emitter layer 20); and										an emitter electrode on the emitter cap layer (Par. 0055-0056 & 0117-0118 – emitter electrode 26).													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Kondo et al. and Obu et al. to adapt a device comprising: forming an emitter cap layer on the emitter layer of Li et al.; an emitter electrode on the emitter cap layer; and an metallic emitter heat dissipation via connecting the metallic emitter wiring to the emitter heat dissipation pad in order to establish i) low resistance contact and ii) proper heat dissipation.

Regarding Claim 18, modified Li et al., as applied to claim 17, discloses the device, wherein the insulating substrate has a higher thermal conductivity than InP (Li et al. - Col. 4, L 19-29; Figs. 4-5 – substrate 44 could be made of SiC or diamond).

Regarding Claim 19, modified Li et al., as applied to claim 17, discloses the device, further comprising: a metallic base wiring electrically connected to the base electrode 

Regarding Claim 20, modified Li et al., as applied to claim 19, discloses the device, wherein the metallic base wiring is in a same wiring layer as the metallic emitter wiring (Li et al. - Col. 4, L 34-57, Figs. 4-5).

Regarding Claim 21, modified Li et al., as applied to claim 17, discloses the device, further comprising: a metallic collector wiring electrically connected to the collector heat dissipation pad (Li et al. - Col. 4, L 34-57, Figs. 4-5-metallic collector wiring 76); and		a metallic collector post electrode connecting the metallic collector wiring to the collector heat dissipation pad (Li et al. - Col. 4, L 34-57, Figs. 4-5).

Regarding Claim 22, modified Li et al., as applied to claim 20, discloses the device, wherein the metallic collector wiring is in a same wiring layer as the metallic emitter wiring (Li et al. - Col. 4, L 34-57, Figs. 4-5).

Regarding Claim 23, modified Li et al., as applied to claim 17, discloses the device, wherein the collector layer, the base layer, the emitter layer, and the emitter cap layer each comprise a compound semiconductor (Obu et al. – Par. 0116-0118; the primary reference is 

Regarding Claim 24, modified Li et al., as applied to claim 23, discloses the device, wherein the emitter layer comprises a different compound semiconductor than the base layer (Obu et al. – Par. 0116-0118).



Claim 15 is rejected under 35 U.S.C. 103 as obvious over Li et al. (Patent No.: US 8,860,092 B1) and Kondo et al. (Pub. No. : US 2019/0109066 A1), as applied to claim 13; or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (Patent No.: US 8,860,092 B1), Kondo et al. (Pub. No. : US 2019/0109066 A1) and Obu et al. (Pub. No. : US 2016/0005841 A1), as applied to claim 13.

Regarding Claim 15, modified Li et al., as applied to claim 13, does not explicitly disclose 	the manufacturing method, wherein the emitter wiring, the base wiring, and the collector wiring are formed contemporaneously.									Clearly, the wiring layers could be formed one at a time in a sequential manner. But that would unnecessarily drive the production time and hence cost. Much better alternative would be to form them contemporaneously. A person of ordinary skill in the art at the time the invention was filed would be driven to adapt the manufacturing method, wherein the emitter wiring, the 

Response to Arguments
Applicants’ arguments filed on 12/14/2021 have been fully considered but they are either not found to be persuasive (please see the rejections for detailed explanation) or are moot because of the new grounds of rejection necessitated by amendments made to the claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

01/14/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812